Citation Nr: 0900549	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1968 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
February and May 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

As support for his claim, the veteran testified at a hearing 
at the RO in August 2008 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  


FINDING OF FACT

There is no credible evidence of an acquired psychiatric 
disorder during service or for many years after, and no 
competent or credible evidence of a link between the 
veteran's current acquired psychiatric disorder - 
irrespective of the specific diagnosis, and his period of 
active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.384 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2004.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the June 2006 letter, sent concurrently with 
the June 2006 SOC, complied with Dingess by discussing the 
disability rating and downstream effective date elements of 
the claim.  However, there has been no reason for the RO to 
again go back and readjudicate the claim, such as in another 
SOC, because the veteran has not submitted any additional 
competent evidence in response to that additional Dingess 
notice.  38 C.F.R. §§ 19.31, 19.37 (West 2002 and Supp. 
2007); see again, Mayfield IV and Prickett, supra.  That is 
to say, the absence of another SOC after the most recent June 
2006 notice is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim which is 
obtainable, and therefore appellate review may proceed 
without prejudice to the appellant.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the veteran's service treatment 
records (STRs), service personnel records (SPRs), and 
identified private treatment records.  Therefore, the Board 
is satisfied the RO made reasonable efforts to obtain any 
identified medical records.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to determine whether the 
veteran's claimed acquired psychiatric disorder is related to 
his military service because the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  There is no medical evidence suggesting 
any of his current acquired psychiatric disorders are 
etiologically linked to his military service - including to 
any injury or disease he may have sustained while on 
active duty.  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  38 U.S.C.A. § 
5103A.

II.  Analysis-Entitlement to Service Connection for an 
Acquired Psychiatric Disorder, including Depression

The veteran contends that he has suffered from depression as 
a result of serving in the Vietnam War.  He and his wife 
testified that his depression grew increasing worse since 
separation, asserting it caused him to become a loner and 
miss work, among other psychiatric problems, and even led him 
to attempt suicide in 1989.

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  A recently issued definition of a 
"psychosis" includes the following specific disorders:  
brief psychotic disorder, delusional disorder, psychotic 
disorder due to general medical condition, psychotic 
disorder, not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  
38 C.F.R. § 3.384 (2008).  See 71 Fed. Reg. 42,758-60 (July 
28, 2006).  

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

There is no disputing that the veteran currently has an 
acquired psychiatric disorder, thereby satisfying the first 
element of service connection.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  Concerning 
this, a February 2005 statement (dated in November 2004) from 
a private treating psychiatrist, Dr. J.R., noted a recent 
medical history of depression with psychotic features; 
chronic psychiatric disorder with principle symptoms of 
depression, paranoid referentiality, and social isolation; 
and schizoaffective disorder with symptoms of depression.  He 
was even hospitalized for paranoid referential psychosis in 
1989.  

Consequently, the determinative issue is whether his acquired 
psychiatric disorder is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  However, there is simply no competent 
evidence of record etiologically linking any current acquired 
psychiatric disability to his period of active military 
service.  

Concerning this, the veteran's STRs are completely 
unremarkable for complaint, treatment, or diagnosis of any 
acquired psychiatric disorder during service, providing 
highly probative evidence against his claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  And the Board also emphasizes 
that a gap of nearly two decades between service and the 
first documented complaints of an acquired psychiatric 
disorder in 1989 provides further probative evidence against 
this claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

In addition, as mentioned, there is insufficient evidence of 
a psychosis within one year of discharge from service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  None of the listed 
psychoses under 38 C.F.R. § 3.384 has been shown to have been 
manifested in service or within the first year after the 
veteran's separation from service.  While the veteran 
reported obtaining VA mental health treatment in September 
1971, so within one year of separation in December 1970, 
there is no documentation in the claims file that confirms 
this treatment.  Again, there are no treatment records on 
file that document any acquired psychiatric disorder until 
nearly two decades after separation.

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  To emphasize, there is no 
evidence of post-service treatment for any acquired 
psychiatric disorder even for many ensuing years.  Overall, 
the evidence of record does not support his claim.  

Although he and his spouse contend that his service in 
Vietnam gave rise to his current mental health disability, as 
a layman, the veteran cannot establish this causal nexus 
(link) himself, so his personal statement attempting to do so 
is insufficient to establish service connection.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for acquired 
psychiatric disorder, so there is no reasonable doubt to 
resolve in the veteran's favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


